                  Case 20-50899-CSS                  Doc 12-3         Filed 03/10/21           Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                     )
In re:                                                               )
                                                                     )
NSC WHOLESALE HOLDINGS LLC., et al.,                                 )      Chapter 11
                                                                     )
                    Debtors.1                                        )      Case No. 18-12394 (CSS)
                                                                     )
                                                                     )      (Jointly Administered)
                                                                     )
                                                                     )
NSC LIQUIDATING TRUST,                                               )
                                                                     )
                    Plaintiff,                                       )      Adv. Proc. No. 20-50899 (CSS)
                                                                     )
v.                                                                   )
                                                                     )
HADDAD INTERNATIONAL LLC,                                            )
                                                                     )
                    Defendant.
                                                                     )
                                                                     )

                                                ENTRY OF DEFAULT

          It appears from the record that the following defendant failed to plead or otherwise defend

in this case as required by law.

Name: Haddad International LLC

          Therefore, default is entered against the defendant as authorized by Federal Rule of

Bankruptcy Procedure 7055.

Dated:                                                                __________________________
                                                                      Clerk of the Bankruptcy Court

                                                                      By:
                                                                                Deputy Clerk




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC Wholesale
Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC of West
Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).
